                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       NO. 5:18-CV-133-FL


 TIMOTHY CAPPS,                                  )
                                                 )
                       Plaintiff,                )
                                                 )
       v.                                        )                       ORDER
                                                 )
 NEWMARK SOUTHERN REGION,                        )
 LLC,                                            )
                                                 )
                       Defendant.                )



       This matter came before the court for telephonic hearing on defendant’s motion for trial

via videoconference. (DE 203). In light of the clear preference in the Federal Rules of Civil

Procedure for trials conducted in open court, see Fed. R. Civ. P. 77(b), defendant’s motion is

DENIED. However, the court will allow three witnesses identified by defense counsel during

motion hearing as vulnerable individuals to testify via contemporaneous transmission from a

different location if the bench trial proceeds at present setting. (See Procedures at the United States

Courthouse at New Bern During the COVID-19 Pandemic (DE 188) at 1); Fed. R. Civ. P. 43(a).

       In light of the foregoing disposition of defendant’s motion, the court inquired of the parties

whether either side would like to request a continuance of trial. Both parties indicated they would

like to confer with their clients. Not later than close of business today, the parties are ORDERED

to file either 1) a motion for continuance if desired by the parties’ clients, together with suggested

trial dates in consultation with the clerk and accounting for religious holidays, or 2) notice that the

parties wish to proceed to trial as scheduled.




            Case 5:20-cv-00203-FL Document 15 Filed 08/27/20 Page 1 of 2
       Turning to trial preparation, the parties’ respective motions in limine (DE 190, 193) are

DENIED without prejudice, where the issues of law raised therein are not evidentiary questions

susceptible to address prior to commencement of trial.

       SO ORDERED, this the 27th day of August, 2020.



                                            _____________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge




                                               2

          Case 5:20-cv-00203-FL Document 15 Filed 08/27/20 Page 2 of 2
